DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 77-79, 82-87 and 90-93, 96, 97, 101-104, 106, 107, 111-113, and 129-132  are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0195168 to Dunbar et al., hereinafter referred to as Dunbar.
In reference to claims 77, 85, 129 and 130, Dunbar as modified discloses the claimed invention.
Dunbar discloses a device/method (PTCA) for manipulating a temperature of a surface (skin [0039]), comprising:
a thermal adjustment apparatus constructed and arranged to be disposed adjacent the surface [0042], the thermal adjustment apparatus (thermal elements, 110A-d, figure 4) configured to generate a plurality of thermal pulses in succession (repeating total heat cycle, see figure 13) at a region of the temperature adjustment apparatus adjacent the surface, wherein the thermal adjustment apparatus is configured to be worn on a neck or wrist of a wearer (see figure 4 and claim 18); and
a controller (300/400) in communication with the thermal adjustment apparatus, wherein the controller is configured to control the generation of the plurality of thermal pulses, wherein the plurality of thermal pulses cycle a temperature of the region between at least a first temperature (soak temp) and a second temperature (T.max), a return period of each of the plurality of thermal pulses (down ramp), wherein one or more parameters of the plurality of thermal pulses are adjustable by the wearer, wherein the one or more parameters includes a behavior of a temperature profile (the user adjustability of a variety of parameters such as the duration of heating cycle and pattern, temperature of the heating element, soak temperature and duration, shape and duration of heating wave and/or the rate of the temperature rise and fall [0044] considered to be a behavior of a temperature profile) applied during one or more regimes of a pulse.
Dunbar fails to disclose the return period is less than 30 seconds. However Dunbar does disclose the return period (ramp down period) to be between 30 seconds and 3 minutes, see claim 3. Here, the lower end of the range disclosed by Dunbar approaches Applicant’s range of 30 seconds or less since they can differ by less than a second. Further, Dunbar discloses no criticality of the length of this ramp down period and the ranges are so close that one skilled in the art would expect them to have the same properties (i.e. return the skin temperature to the soak temperature in a manner that allows for further thermal stimulation). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the return period is less than 30 seconds, since the range disclosed by Dunbar approaches Applicant’s claimed range and one skilled in the art would have expected them to have the same properties of returning the skin temperature to the soak temperature that allows for further stimulation in a short time frame, see MPEP 2144.05 (I) where it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close because the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
In reference to claims 78 and 86, Dunbar as modified discloses the claimed invention.
the one or more parameters further includes of a duration of a pulse (duration of heat cycle [0044]).
In reference to claims 79 and 87, Dunbar as modified discloses the claimed invention.
an average rate of temperature change between the first temperature and the second temperature is between about 0.10 C./sec and about 10.00 C./sec. In [0040], Dunbar discloses that the differential between the steady heat phase (T.max) and the soak heat phase (soak temp) is 5°C. Accordingly, when modified supra such that the ramp down time is between 0-30 seconds, the rate of change between the first and second temperatures is between .116 C°/sec and 5C°/sec which lies entirely within Applicant’s claimed range.
In reference to claims 82 and 90, Dunbar as modified discloses the claimed invention.
a difference in magnitude between the first temperature and the second temperature is less than 10° C. In [0040], Dunbar discloses that the differential between the steady heat phase (T.max) and the soak heat phase (soak temp) is 5°C.
In reference to claims 83 and 91, Dunbar as modified discloses the claimed invention.
Dunbar fails to explicitly disclose the first temperature and the second temperature are between or equal to 20° C. and 34° C. However, Dunbar does teach that in the art of cooling skin it is known that heat receptors are activated through a temperature range about 1-20° C below the normal skin temperature of 34° C. Thus one skilled in the art would understand that if you wanted to stimulate a cooling sensation to the skin, that doing so between a temperature of 14-33°C (which overlaps Applicant’s claimed temperature range) would activate the heat receptors to perceive cooling. Thus, applicant’s claimed temperature range does nothing more than what would be predictable to one skilled in the art (i.e. activating cooling sensation in the skin). Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 (II) (A). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the first temperature and the second temperature are between or equal to 20° C. and 34° C since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
In reference to claims 84 and 92, Dunbar as modified discloses the claimed invention.
Dunbar fails to explicitly disclose the first temperature and the second temperature are between or equal to 30° C. and 45° C. However, Dunbar does teach that in the art of heat skin, it is known that heat receptors are activated through a temperature range about 36-45°C [0004]. Thus one skilled in the art would understand that if you wanted to stimulate a cooling sensation to the skin, that doing so between a temperature of 36-45°C (which lies entirely within Applicant’s claimed temperature range) would activate the heat receptors to perceive heating without feeling burning. Thus, applicant’s claimed temperature range does nothing more than what would be predictable to one skilled in the art (i.e. activating heating sensation in the skin). Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 (II) (A). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the first temperature and the second temperature are between or equal to 30° C. and 45° C since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
In reference to claims  93 and 104, Dunbar as modified discloses the claimed invention.
Dunbar discloses a device (PTCA) for manipulating a temperature of a surface (skin [0039), comprising:
a thermal adjustment apparatus constructed and arranged to be disposed adjacent the surface, the thermal adjustment apparatus (110a-d, see figure 4) configured to generate a plurality of thermal pulses in succession at a region of the temperature adjustment apparatus adjacent the surface [0042], wherein the thermal adjustment apparatus is configured to be worn on a neck or wrist of a user (claim 18); and
a controller (300/400) in communication with the thermal adjustment apparatus, wherein the controller is configured to control the generation of the plurality of thermal pulses, wherein the plurality of thermal pulses cycle a temperature of the region between at least a first temperature (t.max) and a second temperature (Soak Temp), see figure 13, and
at least one sensor [0049] in electrical communication with the thermal adjustment apparatus, wherein the thermal adjustment apparatus is controlled at least partially based on information from the at least one sensor.
Dunbar fails to explicitly disclose wherein an average rate of temperature change between the first temperature and the second temperature is between about 0.10 C./sec and about 10.00 C./sec, wherein the first temperature and the second temperature are within 10 °C of the initial temperature, and wherein a return period of each of the plurality of thermal pulses is less than 30 seconds.
However Dunbar does disclose the return period (ramp down period) to be between 30 seconds and 3 minutes, see claim 3. Here, the lower end of the range disclosed by Dunbar approaches Applicant’s range of 30 seconds or less since they can differ by less than a second. Further, Dunbar discloses no criticality of the length of this ramp down period and the ranges are so close that one skilled in the art would expect them to have the same properties (i.e. return the skin temperature to the soak temperature in a manner that allows for further thermal stimulation). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the return period is less than 30 seconds, since the range disclosed by Dunbar approaches Applicant’s claimed range and one skilled in the art would have expected them to have the same properties of returning the skin temperature to the soak temperature that allows for further stimulation in a short time frame, see MPEP 2144.05 (I) where it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close because the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
Dunbar discloses that the differential between the steady heat phase (T.max) and the soak heat phase (soak temp) is 5°C. Accordingly, when modified supra such that the ramp down time is between 0-30 seconds, the rate of change between the first and second temperatures is between .116 C°/sec and 5C°/sec which lies entirely within Applicant’s claimed range.
Further, Dunbar does teach that in the art of heating skin, it is known that heat receptors are activated through a temperature range about 36-45°C [0004]. Thus one skilled in the art would understand that if you wanted to stimulate a cooling sensation to the skin, that doing so between a temperature of 36-45°C would activate the heat receptors to perceive heating without feeling burning. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the first temperature and the second temperature are between or equal to 36° C. and 45° C since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Note that both 36° C. and 45° C are between 2-11°C above the initial temperature of the normal skin temperature 34°C which overlaps Applicant’s claimed range of 0-10°C.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the first temperature and the second temperature are within 10 °C of the initial temperature since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05 I. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.
In reference to claim 96 and 106, Dunbar as modified discloses the claimed invention.
the at least one sensor senses a temperature of the thermal adjustment apparatus, and a temperature of the surface [0059] In one example, the sensing element 160 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface of the heating element and/or the temperature of the skin of the subject.
In reference to claims 97 and 107, Dunbar as modified discloses the claimed invention.
the at least one sensor senses a physical parameter of the user (skin [0059]).
In reference to claims 101 and 111, Dunbar as modified discloses the claimed invention.
a difference in magnitude between the first temperature and the second temperature is less than 10° C. In [0040], Dunbar discloses that the differential between the steady heat phase (T.max) and the soak heat phase (soak temp) is 5°C.
In reference to claims 102 and 112, Dunbar as modified discloses the claimed invention.
Dunbar fails to explicitly disclose the first temperature and the second temperature are between or equal to 20° C. and 34° C. However, Dunbar does teach that in the art of cooling skin it is known that heat receptors are activated through a temperature range about 1-20° C below the normal skin temperature of 34° C. Thus one skilled in the art would understand that if you wanted to stimulate a cooling sensation to the skin, that doing so between a temperature of 14-33°C (which overlaps Applicant’s claimed temperature range) would activate the heat receptors to perceive cooling. Thus, applicant’s claimed temperature range does nothing more than what would be predictable to one skilled in the art (i.e. activating cooling sensation in the skin). Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 (II) (A). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the first temperature and the second temperature are between or equal to 20° C. and 34° C since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
In reference to claims 103 and 113, Dunbar as modified discloses the claimed invention.
Dunbar fails to explicitly disclose the first temperature and the second temperature are between or equal to 30° C. and 45° C. However, Dunbar does teach that in the art of heat skin, it is known that heat receptors are activated through a temperature range about 36-45°C [0004]. Thus one skilled in the art would understand that if you wanted to stimulate a cooling sensation to the skin, that doing so between a temperature of 36-45°C (which lies entirely within Applicant’s claimed temperature range) would activate the heat receptors to perceive heating without feeling burning. Thus, applicant’s claimed temperature range does nothing more than what would be predictable to one skilled in the art (i.e. activating heating sensation in the skin). Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 (II) (A). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that the first temperature and the second temperature are between or equal to 30° C. and 45° C since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
In reference to claims 131 and 132, Dunbar as modified discloses the claimed invention.
Dunbar fails to disclose an average rate of temperature change between the first temperature and the second temperature is between about 0.10 C./sec and about 1 C./sec. However, in [0040], Dunbar discloses that the differential between the steady heat phase (T.max) and the soak heat phase (soak temp) is 5°C. Accordingly, when modified supra such that the ramp down time is between 0-30 seconds, the rate of change between the first and second temperatures is between .116 C°/sec and 5C°/sec which overlaps Applicant’s claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05 (I). Further, there is no evidence that the claimed range is critical in any way. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dubar such that an average rate of temperature change between the first temperature and the second temperature is between about 0.10 C./sec and about 1 C./sec since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
                      
Claims 81, 89, 100, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of US 5,580,350 to Guibert et al., hereinafter referred to as Guibert.
In reference to claims 81, 89, 100, and 110, Dunbar as modified by Guibert disclose the claimed invention.
Dunbar fails to disclose each of the thermal pulses occurs over a time period of less than 30 seconds.
However, Guibert discloses that in the art of periodic pulsed heat techniques, that providing the thermal pulses for a very brief duration such as 50 milliseconds and a relatively prolonged interval between successive pulses, such as 5 seconds (total thermal pulse time period of 5 seconds and 50 milliseconds) is ideal for excitation of thermal receptors in the skin, see column 4 lines 47-60. This is strong evidence that modifying Dubar as claimed would produce predictable result (e.g. excite thermal receptors in the skin).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar by Guibert such that each of the thermal pulses occurs over a time period of less than 30 seconds (for example 5 seconds plus 50 milliseconds), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of exciting the thermal receptors in the skin.

Claims 94 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of US 8,083,786 to Gafni et al., hereinafter referred to as Gafni.
In reference to claims 94 and 105, Dunbar as modified by Gafni disclose the claimed invention.
Dunbar fails to explicitly disclose the thermal adjustment apparatus is operated using a feedback loop based at least partially on the information. Gafni teaches that in the art of thermal regulation control, that it is a known method to control the apparatus using a feedback loop based at least partially on information obtained from a sensor, see column 6 lines 22-38. This is strong evidence that modifying  Gafni as claimed would produce predictable result (e.g. provide a circuit for providing information from the sensor to the controller). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar by Gafni such that the thermal adjustment apparatus is operated using a feedback loop based at least partially on the information, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a circuit for relaying the information obtained by the sensor to the controller.

Claims 114, 115, 117, 122-128, 133, and 138 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313499 to Smith in view of US 2010/0211142 to Rogers et al., hereinafter referred to as Rogers and in further view of US 2010/0185267 to Dickie, hereinafter referred to as Dickie.
In reference to claim 114, 115, and 138, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses a method for treating medical conditions [0079-85], the method comprising: 
generating a plurality of thermal pulses (see figures 24a-24f) in succession at a region of a wearer’s skin (ear canal), wherein the plurality of thermal pulses cycle a temperature of the region between at least a first temperature and a second temperature, wherein at least one of the first temperature and the second temperature are below an initial temperature of the region of the user's skin (see [0148-150] Smith describes consecutive waveforms having varied amplitude which would indicated first and second temperatures below the initial temperature of the body and vertical cuts (ct of figure 24f)), and wherein the first temperature and the second temperature are within 10°C of the initial temperature, (see [0073] where the amplitude is disclosed at being at least 5-7C which is within 10C. When the amplitude is no more than 7C the first and second temperatures will fall between the initial body temperature of the user and 7C below that).
Smith fails to disclose the medical condition including treating a user experiencing a hot flash. However, one skilled in the art would understand that the method of cooling the ear canal of Smith could be used on a wide variety of applications [0079-0085]. Smith even contemplates that his system and method could be used to treat any ailment. Further Rogers teaches that it is a known method in the art to manage hot flashes using vestibular stimulation cold treatment [0015]. Based on this teaching, one skilled in the art would recognize that the method of  vestibular cooling of Smith could be used to treat hot flashes and one skilled in the art would have a reasonable expectation that the cooling method of Smith would not operate differently while experiencing the same symptom alleviation disclosed. Further, the predictable use of a known prior art element or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Smith by Rogers such that the vestibular cooling method of Smith was used to treat hot flashes in order to advantageously produce the same benefits disclosed by Arnold of vestibular cooling treatment to treat an ailment also known to be treated by vestibular cooling treatment.
Smith as modified supra fails to disclose a return period of each of the plurality of thermal pulses is less than 30 (10) seconds. However Dickie teaches that in the art of treating hot flashes with cold application, that once thermoreceptors are stimulated to a maximum degree, a condition known as saturation occurs [0029]. Once saturation is reached, the thermoreceptors will no longer emit a signal to the brain but that the thermoreceptors will reset themselves after a time period of about five to ten seconds. This is strong evidence that the time of returning the skin to the normal temperature (n) is a results effective variable in that it achieves a recognized result. In this case, the result is resetting the thermoreceptors in the skin. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Smith such that a return period of each of the plurality of thermal pulses is less than 10 seconds since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
In reference to claim 117, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses the initial temperature is normothermia (“n” [0147]).
In reference to claim 122, Smith as modified by Rogers and Dickie discloses the claimed invention.

Smith discloses obtaining information from at least one sensor [0098]; 
and controlling the plurality of thermal pulses based at least partially on the information from the at least one sensor [0098]
 In reference to claim 123, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses generating the plurality of thermal pulses comprises operating a thermal adjustment apparatus with a feedback loop based at least partially on the information [0098].
In reference to claim 124, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses one or more parameters of the plurality of thermal pulses (waveform) are adjustable by a user ([0115], various waveforms may be delivered).
In reference to claim 125, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses the one or more parameters includes a temperature profile (waveform) applied during a pulse.
In reference to claim 126, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses the at least one sensor includes a temperature sensor configured to measure a temperature of the region of the user's skin [0098].
In reference to claim 127, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses setting a cooling mode [0069].
In reference to claim 128, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith as modified supra fails to disclose the region of the user's skin is located on a neck of the user.
Dickie teaches that in the art of treating hot flashes, it is known that the skin at the back of the neck has a very high density of thermoreceptors and that it is a key area of the body that the hypothalamus monitors in determining ambient temperature [0008]. Dickie further teaches that during a hot flash the hypothalamus has been falsely triggered into determining that the body's core temperature is rising [0009] and that cooling the neck can cease a hot flash. This is strong evidence that modifying Smith as claimed would produce predictable result (e.g. counteract a hot flash by stimulating the cold thermoreceptors in the skin at the back of the neck). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Smith by Dickie such that the cooling was applied at a neck of the user since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of counteracting a hot flash.
In reference to claim 133, Smith as modified by Rogers and Dickie discloses the claimed invention.
Smith discloses an average rate of temperature change between the first temperature and the second temperature is between about 0.10 C/sec and about 1 C/sec, (see [0109] slew rate is 10-20C/minute =.16 -.3C/sec which lies entirely between Applicant’s claimed range).

Claim 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Roger, and Dickie as applied to claim 114 supra and in further view of Gafni.
In reference to claim 120 and 121, Smith as modified by Rogers, Dickie, and Gafni discloses the claimed invention.
Smith as modified discloses a difference in magnitude between the first temperature and the second temperature is between or equal to 1 C and 5°C (see [0073] where the amplitude is disclosed at being at least 5-7C. An Amplitude of 5C would result in both first and second temperatures being no more than 5C).
Smith as modified fails to disclose the plurality of thermal pulses have a period that is less than or equal to 30 (10) seconds. However, Smith does teach that the period of the pulse can vary depending on the profile of the wave being administered (see [0124] where the period for a square wave is 2-5 minutes and [0126] where a sawtooth wave is 5 minutes). 
Gafni teaches that when providing thermal stimulation probe, that thermal pulses which have a period that is less than or equal to 30 (10) seconds is known, see figures 4a and 4b where 4.5 pulses occur over 10 seconds which would result in a period that is less than or equal to 30 (10) seconds as claimed. Gafni teaches that these time periods are known to be suitable for evoking various nervous effects, see column 10 lines 60-62. This is strong evidence that modifying Smith as claimed would produce predictable result (e.g. evoke various desired nervous effects). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Smith by Gafni such that he plurality of thermal pulses have a period that is less than or equal to 30 (10) seconds since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing an administrator to provide a thermal pulse that evoked the desired nervous effect.

Claim 134-137 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of Dickie.
In reference to claims 134-137, Dunbar as modified by Dickie discloses the claimed invention.
Dunbar as modified fails to disclose the return period is less than 10 seconds. However Dickie teaches that in the art of treating hot flashes with cold application, that once thermoreceptors are stimulated to a maximum degree, a condition known as saturation occurs [0029]. Once saturation is reached, the thermoreceptors will no longer emit a signal to the brain but that the thermoreceptors will reset themselves after a time period of about five to ten seconds. This is strong evidence that the time of returning the skin to the normal temperature (n) is a results effective variable in that it achieves a recognized result. In this case, the result is resetting the thermoreceptors in the skin. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dunbar such that a return period of each of the plurality of thermal pulses is less than 10 seconds since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.


Response to Arguments
Applicant’s arguments with respect to claim(s) 77, 85, 93, and 104 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. Applicant points to [00132] of Smith as teaching away from a return period of less than 30 seconds. However, here Smith teaches that slew rates more rapid than 20°C/60 seconds is not useful which equals .33 °C/sec. Chilling to an amplitude of 5 degrees below body temperature over the period of 30 seconds would be .16°C/sec which is not greater than .33°C/sec. Accordingly, Smith does not teach away from a return period of 30 seconds. While Smith indicates a maximum frequency of 2 minutes is indicated, this appears to be nothing more than a preferred embodiment as Smith further expresses that “maxium frequency is dependent in part on other factors such as waveform amplitude”. Here Smith recognizes that a different amplitude could necessitate varying frequencies. Further, there is no indication that frequencies of any rate would render Smith not suitable for its intended purpose as long as the slew rate was less than 20°C/60 seconds (.33°C/sec) as Smith teaches that a different amplitude of the waveform could necessitate different frequencies. Accordingly, modifying Smith to have a return period of less than 30 seconds is proper and therefore remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CASSEY D BAUER/            Primary Examiner, Art Unit 3763